           Case 1:18-vv-01284-UNJ Document 52 Filed 04/30/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1284V
                                         UNPUBLISHED


    DOLORES GORCZYCA,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: March 30, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On August 24, 2018, Dolores Gorczyca filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that as a result of an influenza (“flu”) vaccination
administered on October 3, 2017, she suffered Guillain-Barré syndrome (“GBS”).
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On August 13, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On March 27, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $174,100.00,
representing $170,000.00 for pain and suffering and $4,100.00 for past out-of-pocket
medical expenses. Proffer at 1. In the Proffer, Respondent represented that Petitioner

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01284-UNJ Document 52 Filed 04/30/20 Page 2 of 4



agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $174,100.00, which represents $170,000.00 for pain and suffering
and $4,100.00 for past out-of-pocket medical expenses in the form of a check
payable to Petitioner. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:18-vv-01284-UNJ Document 52 Filed 04/30/20 Page 3 of 4



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************************
DOLORES GORCZYCA,                   *
                                    *
                  Petitioner,       *                        No. 18-1284V
                                    *                        Chief Special Master Corcoran
v.                                  *
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On August 13, 2019, respondent filed a Rule 4(c) Report, conceding that petitioner’s

claim meets the Table criteria for Guillain-Barré Syndrome (“GBS”) injury. On that same day,

the Court issued a Ruling on Entitlement finding petitioner entitled to compensation under the

Vaccine Act.

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

the following, and requests that the Chief Special Master’s decision and the Court’s judgment

award:

         1. A lump sum payment of $170,000.00, which represents compensation for pain and
            suffering, see 42 U.S.C. § 300aa-15(a)(4); and

         2. A payment of $4,100.00, which represents compensation for past out-of-pocket
            medical expenses, see 42 U.S.C. § 300aa-15(a)(1).
          Case 1:18-vv-01284-UNJ Document 52 Filed 04/30/20 Page 4 of 4



       These amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that petitioner be awarded a lump sum payment of $174,100.00, in the

form of a check payable to petitioner. Petitioner agrees.

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                      /s/ DEBRA A. FILTEAU BEGLEY
                                                      DEBRA A. FILTEAU BEGLEY
                                                      Senior Trial Attorney
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146
                                                      Phone: (202) 616-4181
Dated: March 27, 2020




1
  Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.
                                                 2
